Citation Nr: 0604758	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-18 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a detached retina 
of the right eye.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine, 
prior to February 17, 2004.

3.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine, 
effective February 17, 2004.

4.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

5.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 until his 
retirement in June 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Regional 
Office (RO).  By rating action dated in July 2001, the 
Regional Office (RO) denied service connection for a detached 
retina of the right eye; and granted service connection for 
degenerative disc disease of the lumbar spine; hearing loss 
with tinnitus in the left ear; and hearing loss in the right 
ear.  A 20 percent evaluation was assigned for the low back 
disability; a 10 percent evaluation was assigned for hearing 
loss with tinnitus in the left ear; and a noncompensable 
evaluation was assigned for hearing loss in the right ear.  
Each of these evaluations was effective July 1, 2001.  

This case was previously before the Board in May 2004, at 
which time it was remanded for additional development of the 
record and to ensure due process.  Based on additional 
evidence associated with the claims folder, the RO, in a 
rating decision dated in September 2005, assigned a 40 
percent evaluation for degenerative disc disease of the 
lumbar spine, effective February 17, 2004.  In addition, the 
RO assigned a 10 percent evaluation for tinnitus, and a 
noncompensable evaluation for bilateral hearing loss.  Each 
of these evaluations was effective July 1, 2001.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
(2005), that reversed a decision of the Board which concluded 
that no more than a single 10-percent disability evaluation 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under prior regulations.  The United 
States Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260. Once a final decision is reached on appeal in 
the Smith case, the adjudication of any tinnitus cases that 
have been stayed will be resumed.

The Board notes that in its May 2004 decision, it denied the 
veteran's claims for service connection for hepatitis E, a 
left heel spur and sinusitis.  In addition, it remanded the 
claim for service connection for a bilateral knee disability.  
In the September 2005 rating action, the RO granted service 
connection for patellofemoral syndrome of each knee.  
Accordingly, this decision is limited to the issues set forth 
on the preceding page.


FINDINGS OF FACT

1.  A detached retina has not been documented following the 
veteran's retirement from service.

2.  Prior to February 17, 2004, the veteran's low back 
disability was manifested by limitation of motion and pain, 
with no evidence of muscle spasm, weakness or tenderness.  

3.  It was not more than moderate in severity, and the 
clinical evidence demonstrates that bed rest was not 
required.

4.  Effective February 17, 2004, the veteran's degenerative 
disc disease of the lumbar spine was manifested by limitation 
of motion and pain, and decreased sensation in the left calf.  

5.  The veteran does not have any incapacitating episodes.

6.  The veteran has Level I hearing in each ear.


CONCLUSIONS OF LAW

1.  A detached retina was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

2.  An initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine prior to 
February 17, 2004, is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Codes 
5293 (as in effect prior to September 23, 2002, and as in 
effect from September 23, 2002 through September 25, 2003), 
Diagnostic Code 5243 (as in effect from September 26, 2003).

3.  An initial rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine from February 
17, 2004 is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

4.  An initial compensable evaluation for bilateral hearing 
loss is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters issued to 
the veteran in March 2001 and May 2004.  The letters informed 
the veteran of the information and evidence required to 
substantiate the claims, and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication of the claim for increased ratings, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
service medical records, VA, service department and private 
medical records, and the reports of VA examinations.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

	I.  Service connection

Legal criteria and analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The service medical records disclose that the veteran was 
seen for hyperopia or hyperopic astigmatism.  In addition, it 
was indicated on the retirement examination that the veteran 
denied having any eye trouble.  It was noted that he was 
being followed by ophthalmology for peripheral retinal 
detachment.  It was further reported that an ophthalmoscopic 
examination was normal.  No abnormalities of the right eye 
were reported.  

When the veteran was initially examined by the VA in March 
2001 following his retirement from service, no abnormal 
findings concerning the right eye were recorded.  Similarly, 
while it was stated following the January 2005 VA examination 
of the eyes that the veteran had mild peripheral retinal 
degeneration of the right eye manifested by multiple 
pigmented lesions that were nonspecific chorioretinal 
scarring, some of them with old retinal holes in the middle 
of the chorioretinal scar, the examiner commented that the 
veteran had no symptoms from the peripheral retinal 
degeneration.  It is apparent that a retinal detachment was 
not demonstrated on the examination.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
The only evidence supporting the veteran's claim consists of 
his statements regarding the presence.  In contrast, the 
medical findings establish that a detached retina in the 
right eye is not present.  The Board concludes, accordingly, 
that the medical findings on examination are of greater 
probative value than the veteran's statements regarding the 
presence of a detached retina.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board concludes, 
therefore, that the preponderance of the evaluation is 
against the claim for service connection for a detached 
retina in the right eye.

	II.  Increased rating 

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted his service-connected 
disabilities, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).


A.  Low back disability 

A 60 percent evaluation may be assigned for intervertebral 
disc syndrome which is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Where severe; recurring attacks, 
with intermittent relief, a 40 percent evaluation is 
assignable.  When moderate; recurring attacks, a 20 percent 
evaluation may be assigned.  Diagnostic Code 5293 (as in 
effect prior to September 23, 2002).

Under an amendment to the rating schedule that became 
effective on September 23, 2002, the rating formula for 
evaluating intervertebral disc syndrome was changed.  Under 
Diagnostic Code 5293, as amended, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluation of all 
other disabilities, applying whichever method results in the 
higher evaluation.  For purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 and Note (1) (2004)).  

A 60 percent evaluation may be assigned with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent evaluation is assignable 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 20 percent evaluation may be assigned with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
Diagnostic Code 5293 (effective from September 23, 2002, 
through September 25, 2003).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  Diagnostic Code 5293.

Slight limitation of motion of the lumbar spine warrants a 
10 percent evaluation.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  Severe 
limitation of motion of the lumbar spine warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Code 5292 (as in 
effect prior to September 26, 2003).

The rating schedule was further amended, effective September 
26, 2003, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under Diagnostic Code 5237, spinal 
stenosis under Diagnostic Code 5238, degenerative arthritis 
of the spine under Diagnostic Code 5242, and intervertebral 
disc syndrome under Diagnostic Code 5243.  See 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a).  Although the latest amendment purported to 
make only editorial, not substantive changes to the criteria 
for evaluating intervertebral disc syndrome that became 
effective in 2002, the notes defining incapacitating episode 
and chronic orthopedic and neurologic manifestations were 
deleted.  However, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, were still to be separately rated under 
an appropriate diagnostic code.  Id. at 51,456, Note (1).  

Under the new general rating formula for diseases and 
injuries of the spine, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, disability 
ratings (40 percent or above) are provided based on the 
following:

Unfavorable ankylosis of the entire spine............		 
	100 percent

Unfavorable ankylosis of the entire thoracolumbar spine... 	 
	50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.........................					40 percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine...............		
			30 percent

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.....	
		20 percent 

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of height of 
50 percent or more of the height......				10 percent 

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, a 60 percent 
evaluation may be assigned.  With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, a 40 percent evaluation may 
be assigned.  With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months, a 20 percent evaluation may be assigned.  
Diagnostic Code 5243.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note 1.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment.  Note 
2.

The issues before the Board are whether a rating in excess of 
20 percent is warranted prior to February 17, 2004, and 
whether a rating higher than 40 percent is warranted from 
February 17, 2004.  

Initially, the Board notes that the 20 percent evaluation was 
assigned primarily on the basis of the findings recorded on 
the VA examination in March 2001.  At that time, range of 
motion of the lumbar spine was limited in all directions by 
pain.  In this regard, it is noted that forward flexion was 
to 85 degrees, with pain from 40 to 85 degrees; extension was 
limited to 10 degrees, with pain from 0 through 10 degrees; 
lateral flexion was limited to 10 degrees in each direction 
with pain throughout the range of motion; and rotation was 
limited to 25 degrees, bilaterally, with pain throughout the 
range of motion.  It is significant to note, however, that 
there was no muscle spasm, weakness or tenderness of the 
lumbar spine.  It must also be observed that straight leg 
raising was negative, bilaterally.  Finally, the Board 
observes that there was normal motor function of the lower 
extremities, as well as normal sensation and normal reflexes.  
The Board finds that, under the criteria in effect prior to 
September 23, 2002, the symptoms of the degenerative disc 
disease of the lumbar spine were not more than moderate.  
This warrants no more than a 20 percent evaluation under 
Diagnostic Code 5293.  Additionally, even with consideration 
of additional functional impairment due to pain, including on 
use, the Board finds that the service-connected back 
disability also results in no more than moderate limitation 
of the lumbar spine.  This warrants no more than a 20 percent 
evaluation under Diagnostic Code 5292.  

The Board points out that a higher rating is not warranted 
even under the provisions that became effective on September 
23, 2002 or September 26, 2003.  During the March 2001 VA 
examination, the veteran stated that when he had flare-ups of 
pain, he was unable to lift or run.  There is no clinical 
evidence in the record to suggest that his low back 
disability resulted in any incapacitating episodes.  Even the 
veteran acknowledged that he was not confined to bed during a 
flare-up.  

The record demonstrates that the veteran was involved in a 
motor vehicle accident on February 17, 2004.  He was treated 
at a service department facility the next day for back pain.  
An examination revealed stiffness, but there was no 
tenderness to palpation.  Strength was 5/5.  Deep tendon 
reflexes were 2/4 in the lower extremities.  He walked with 
an antalgic gait due to back pain.  The assessment was low 
back pain, rule out L4/5 disease.  The veteran reported in 
March 2004 that his low back pain was worse since the 
accident.  Magnetic resonance imaging of the lumbar spine in 
April 2004 demonstrated status post discectomy and fusion; no 
evidence of residual or recurrent disc herniation; and 
"query spondylolysis of L5 with the increased AP distance 
and apparent dehiscence of the lamina."  

A private physician reported that he had evaluated the 
veteran in May 2004 for low back pain and alternating lower 
extremity pain.  The veteran denied paresthesias, weakness or 
bowel or bladder dysfunction.  An examination revealed 
limited range of motion of the back with flexion and 
extension.  The veteran had tenderness at the L5-S1 level.  
Straight leg raising was negative.  Motor testing showed 5/5 
strength and deep tendon reflexes were 1+ and symmetric.  A 
sensory examination was intact.  The impression was lumbar 
sprain in the setting of a previous L4-5 fusion.  

During a VA examination in January 2005, the veteran reported 
that he had pain on a daily basis, and that it went down his 
posterior thighs to the mid-thigh.  He reported some numbness 
in the left lateral calf.  He denied bowel or bladder 
incontinence.  The veteran specifically indicated that he had 
not had any physician directed episodes of bed rest in the 
previous 12 months.  An examination revealed no tenderness or 
spasm of the lumbosacral spine.  Flexion was to 65 degrees, 
lateral bending was from 0-20 degrees, bilaterally, extension 
was to 20 degrees, and rotation was from 0-60 degrees, 
bilaterally.  It was reported that there was pain throughout 
all ranges of motion.  There was no evidence of atrophy of 
the lower extremities.  Deep tendon reflexes were 2+ in the 
lower extremities, with normal sensation, except the area of 
the left lateral calf, where there was some decreased 
sensation.  

As noted above, a 40 percent evaluation was assigned, 
effective February 17, 2004, the date of the veteran's motor 
vehicle accident.  It is readily apparent that this was the 
date the veteran's low back disability increased in severity.  
The fact remains, however, that there have been no instances 
of bed rest ordered by a physician for his low back.  It 
cannot be stated, therefore, that the veteran has experienced 
incapacitating episodes involving his lumbar spine.  No 
associated neurological abnormalities have been identified.

The evidence supporting the veteran's claim consists of his 
statements regarding the severity of his low back disability.  
In contrast, the Board concludes that the medical findings on 
examination are of greater probative value and do not support 
a rating in excess of 20 percent prior to February 17, 2004, 
or a rating greater than 40 percent from February 17, 2004.  
Even if the Board were to consider evaluate the veteran's 
degenerative disc disease of the lumbar spine under the 
provisions based on limitation of motion, a higher rating is 
not in order.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for an 
increased rating for degenerative disc disease of the lumbar 
spine.  

B.  Bilateral hearing loss

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's 
Schedule for Rating Disabilities.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average pure 
tone threshold level as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz.  The degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the rating schedule, which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.

In this case, the results of VA audiometric examinations 
conducted in March 2001 and July 2005 fail to demonstrate 
that a compensable evaluation is warranted for the veteran's 
service-connected bilateral hearing loss disability.  Under 
the criteria set forth in the Rating Schedule, the test 
results establish that the veteran has Level I hearing in 
each ear.  These findings correspond to a noncompensable 
evaluation.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.  Moreover, an exceptional pattern of hearing impairment 
has not been demonstrated so as to warrant application of 38 
C.F.R. § 4.86 (2005).  Although the veteran asserts that his 
hearing acuity has diminished, these statements clearly have 
less probative value than the objective findings demonstrated 
on recent audiometric testing.  The Board has no discretion 
in this regard.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for bilateral hearing loss.


ORDER

Service connection for a detached retina in the right eye is 
denied.

An initial rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine, prior to February 17, 2004, 
is denied.

An initial rating in excess of 40 percent for degenerative 
disc disease of the lumbar spine, from February 17, 2004, is 
denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


